DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the Applicant’s Argument/Remarks received on 02/03/2022.  
None of claims has been amended.  Claims 1-30 are presented for examination, with claims 1, 14 and 22 being independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/04/2021 and 02/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Double Patenting
Applicant’s argument regarding the double patenting rejection is acknowledged.  However, the double patenting rejection is maintained because subject matters claimed in the instant application are fully disclosed in U.S. Patent No. 11055315, and of U.S. Patent No. 10997210. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Therefore, the double patenting is maintained.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of Patent No. 11055315, and claims 1-30 of Patent No. 10997210; since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patents.



INSTANT APPLICATION:
16/944988
Patent: 11055315
(Application: 16/944988)
Patent: 10997210
(Application: 16/944983)  
1. A method of implementing sub-table replication comprising:
filtering, by a processor, of a data table based on an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 

detecting an update to the entitlements column; and













performing incremental replication of the data table by causing a version-based replication to be executed.

2. The method of claim 1,
wherein the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers; and

updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

3. The method of claim 1, wherein the entitlements column is populated or updated by a provider user via a client device.



5. The method of claim 4, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and 
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.


performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

7. The method of claim 6, wherein each of the plurality of micro-partitions in the 

8. The method of claim 7, wherein the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

9. The method of claim 2, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.

10. The method of claim 2, wherein the entitlements 

11. The method of claim 2, further comprising: 
receiving a replication request from the first provider account, the replication request including a first consumer account identifier.

12. The method of claim 1, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included 


13. The method of claim 12, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account identifiers.

14. A system implementing sub-table replication comprising:
a processor; and
a memory having instructions stored therein, when executed by the processor, causes the system to perform operations comprising:

the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column 
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.








15. The system of claim 14,
wherein the update to the entitlements table 
wherein performing incremental replication further comprises:
updating a version identifier associated with the data table,
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and


16. The system of claim 14, wherein the entitlements column is populated or updated by a provider user via a client device.

17. The system of claim 14, wherein the entitlements column comprises a virtual entitlements column, and wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in 
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.

18. The system of claim 15, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising 
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

19. The system of claim 18, wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

20. The system of claim 19, wherein
the metadata is associated with the first client identifier when the first client identifier is within a range established by the 

21. The system of claim 14, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.


































filtering of a data table based on an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the data table comprising a plurality of data table rows associated the 
 	detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.













23. The non-transitory computer-readable storage medium of claim 22,
wherein the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers; and
wherein performing incremental replication further comprises:

adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

24. The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column is populated or updated by a provider user via a client device.



26. The non-transitory computer-readable storage medium of claim 25, wherein detecting the update to the entitlements column further comprises: 
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts 

27. The non-transitory computer-readable storage medium of claim 23, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account 

28. The non-transitory computer-readable storage medium of claim 27, wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

29. The non-transitory computer-readable storage medium of claim 28, wherein
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

30. The non-transitory computer-readable storage medium of claim 22, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

1.    A method of implementing sub-table replication comprising: 
detecting, by a processor, an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;
performing filtering of a data table based on the update to the entitlements table, the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.

2.     The method of claim 1, wherein performing incremental replication further comprises:















updating a version identifier associated with the data table, 
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

3.     The method of claim 1, wherein the entitlements column is populated or updated by a provider user via a client device.

4.     The method of claim 1, wherein the entitlements column comprises a virtual entitlements column.

5.     The method of claim 4, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.


6.     The method of claim 2, wherein performing filtering further comprises: performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.


7.     The method of claim 6, wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

8.     The method of claim 7, wherein the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


9.     The method of claim 2, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.

10.     The method of claim 2, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers.


11.     The method of claim 1, further comprising:
receiving a replication request from the first provider account, the replication request including a first consumer account identifier.


12.     The method of claim 1, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.


13.     The method of claim 12, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account identifiers.

14.     A system implementing sub-table replication comprising:
              a processor; and
a memory having instructions stored therein, when executed by the processor, causes the system to perform operations comprising:
detecting an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;
performing filtering of a data table based on the update to the entitlements table, the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.

15.     The system of claim 14, wherein performing incremental replication further comprises:
updating a version identifier associated with the data table, 















adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

16.     The system of claim 14, wherein the entitlements column is populated or updated by a provider user via a client device.

17.     The system of claim 14, wherein the entitlements column comprises a virtual entitlements column, and wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.


18.     The system of claim 15, wherein performing filtering further comprises: performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.


19.     The system of claim 18, wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

20.     The system of claim 19, wherein
	the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


21.     The system of claim 14, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

































22.     A non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations comprising:
detecting an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the update to the entitlements table being associated with a first entitlements table row of the entitlement table rows, the update to the entitlements table including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;
performing filtering of a data table based on the update to the entitlements table, the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed.

23.     The non-transitory computer-readable storage medium of claim 22, wherein performing incremental replication further comprises:















updating a version identifier associated with the data table, 
adding a plurality of micro-partitions in the data table reflecting the update to the entitlements column, and
replicating the data table rows to a plurality of provider accounts associated with the provider account identifiers in the entitlements table using the entitlements column.

24.     The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column is populated or updated by a provider user via a client device.

25.     The non-transitory computer-readable storage medium of claim 22, wherein the entitlements column comprises a virtual entitlements column.

26.     The non-transitory computer-readable storage medium of claim 25, wherein detecting the update to the entitlements column further comprises:
determining that the update to the entitlements table includes a change in one of the provider accounts identifiers in the entitlement table; and
populating the virtual entitlements column based on the change in the one of the provider accounts identifiers in the entitlements table.

27.     The non-transitory computer-readable storage medium of claim 23, wherein performing filtering further comprises:
performing file-level filtering by:
identifying micro-partitions from the plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the plurality of micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.


28.     The non-transitory computer-readable storage medium of claim 27, 
wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

29.     The non-transitory computer-readable storage medium of claim 28, wherein 
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


30.     The non-transitory computer-readable storage medium of claim 22, wherein the update to the entitlement table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

1.    A method of implementing sub-table replication comprising: 
detecting, by a processor, a first update to an entitlements table, the entitlements table comprising a plurality of entitlements table rows,
the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account, identifiers, and a plurality of provider account identifiers,
the first update being associated with a first entitlements table row of the entitlements table rows, the first, update including a first client identifier of the client identifiers, a first, consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account, identifiers;
performing filtering of a data table based on the first update, the data table comprising a plurality of data table rows associated the client identifiers and including data content;
 detecting a second update to the entitlements table; and
performing incremental replication of the data table by causing a full inventory replication at a next, refresh to be executed for a plurality of provider accounts associated with the provider account identifiers in the entitlements table.
































































2.     The method of claim 1, wherein performing filtering further comprises: 
performing file-level filtering by
identifying micro-partitions in a plurality of micro-partitions in the data table having metadata associated with the first client, identifier, each of the micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account, identifier.

3.     The method of claim 2, wherein each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client, identifier.

4.     The method of claim 3, wherein the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.


5.     The method of claim 1, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions,

6.     The method of claim 1, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers.


7.     The method of claim 1, further comprising:
receiving a replication request from the first provider account, the replication request including a first consumer account identifier,


8.     The method of claim 1, wherein the first update and the second update to the entitlements table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

9.     The method of claim 8, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account identifiers.

10.     A system implementing sub-table replication comprising: 
a processor; and
a memory having instructions stored therein, when executed by the processor, causes the system to perform operations comprising:
detecting a first update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account, identifiers,
the first update being associated with a first entitlements table row of the entitlements table rows, the first update including a first client identifier of the client identifiers, a first, consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account, identifiers;
performing filtering of a data table based on the first update, the data table comprising a plurality of data table rows associated the client identifiers and including data content;
 detecting a second update to the entitlements table; and
performing incremental replication of the data table by causing a full inventory replication at a next refresh to be executed for a plurality of provider accounts associated with the provider account identifiers in the entitlements table.



























































11.   The system of claim 10, wherein performing filtering further comprising performing file-level filtering by
identifying micro-partitions in a plurality of micro-partitions in the data table having metadata associated with the first client identifier, each of the micro-partitions in the data table comprising one or more of the plurality of data table rows, and
replicating the identified micro-partitions to a first provider account associated with the first provider account, identifier.


12.    The system of claim 11, wherein
	each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

13.     The system of claim 12, wherein
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

14.     The system of claim 10, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.

15.     The system of claim 10, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers.

16.     The system of claim 10, further comprising:
receiving a replication request from the first provider account, the replication request including a first consumer account identifier.

17.     The system of claim 10, wherein the first update and the second update to the entitlements table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

18.     The system of claim 17, wherein altering information included in one of the entitlements table rows includes altering the client, identifiers, consumer account identifiers, or provider account identifiers.

19.     A non-transitory computer-readable storage medium including instructions that, when processed by a computer, configure the computer to perform operations comprising:
detecting a first update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers,
the first update being associated with a first, entitlements table row of the entitlements table rows, the first update including a first client identifier of the client identifiers, a first consumer account identifier of the consumer account identifiers, or a first provider account identifier of the provider account identifiers;
performing filtering of a data table based on the first update, the data table comprising a plurality of data table rows associated the client identifiers and including data content;
 detecting a second update to the entitlements table; and
performing incremental replication of the data table by causing a full inventory replication at a next refresh to be executed for a plurality of provider accounts associated with the provider account identifiers in the entitlements table.

20.     The non-transitory computer-readable storage medium of claim 19, wherein performing filtering further comprises performing file-level filtering.

21.     The non-transitory computer-readable storage medium of claim 20, wherein performing file-level filtering further comprises:
identifying micro-partitions in a plurality of micro-partitions in the data table having metadata associated with the first client identifier.

22.     The non-transitory computer-readable storage medium of claim 21, wherein performing file-level filtering further comprises:
replicating the identified micro-partitions to a first provider account associated with the first provider account identifier.

23.     The non-transitory computer-readable storage medium of claim 22, wherein each of the micro-partitions in the data table comprising one or more of the plurality of data table rows.























































24.     The non-transitory computer-readable storage medium of claim 23, wherein
each of the plurality of micro-partitions in the data table comprises metadata including a minimum client identifier and maximum client identifier.

25.     The non-transitory computer-readable storage medium of claim 24, wherein 
the metadata is associated with the first client identifier when the first client identifier is within a range established by the minimum client identifier and the maximum client identifier.

26.     The non-transitory computer-readable storage medium of claim 19, wherein the plurality of provider account identifiers identify provider accounts in a plurality of geographic regions.

27.   The non-transitory computer-readable storage medium of claim 19, wherein the entitlements table further comprises a plurality of entitlements table columns storing the consumer account identifiers and the provider account identifiers,

28.     The non-transitory computer-readable storage medium of claim 19, wherein the operations further comprise:
receiving a replication request from the first provider account, the replication request including a first consumer account identifier,

29.     The non-transitory computer-readable storage medium of claim 19, wherein the first, update and the second update to the entitlements table includes adding a new entitlements table row to the entitlements table, deleting one of the entitlements table rows, or altering information included in one of the entitlements table rows.

30.     The non-transitory computer-readable storage medium of claim 29, wherein altering information included in one of the entitlements table rows includes altering the client identifiers, consumer account identifiers, or provider account, identifiers.




Claim Rejections - 35 USC § 101
Applicant’s argument with regard to rejection of claims 1-30 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of claim 1 and all of the relevant factors with respect to the claim as a whole, it is directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: filtering, detecting, performing, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 

Accordingly, this step does no impose any meaningful limits on practicing the abstract idea and thus does not add significantly more to the claimed invention.

 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 14 and 22
             Independent claims 1, 14 and 22 recite limitations of, 
filtering of a data table based on an update to an entitlements table,
the entitlements table comprising a plurality of entitlements table rows, the entitlements table rows being associated with a plurality of client identifiers, a plurality of consumer account identifiers, and a plurality of provider account identifiers, 
the data table comprising a plurality of data table rows associated the client identifiers and including an entitlements column and data content, the entitlements column including the provider account identifiers;
detecting an update to the entitlements column; and
performing incremental replication of the data table by causing a version-based replication to be executed. 
 As drafted, claims 1, 14 and 22, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a memory” and “a non-transitory computer-readable storage medium” nothing in the claims elements precludes the steps from practically being performed in the mind. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements “a processor”, “a memory” and “a non-transitory computer-readable storage medium”; they are generic computer components. The “a processor”, “a memory” and “a non-transitory computer-readable storage medium” are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of filtering of a data table) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.
Claims 2-13, 15-21 and 23-30


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/CECILE H VO/Examiner, Art Unit 2153